DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Duncan on 12/29/2021. Applicant agreed to the following changes in order to resolve minor informalities. 

The application has been amended as follows: 
In claim 1, line 8, insert “the” before “measuring radiation”.
In claim 1, line 12, insert “the” before “measuring radiation”.
In claim 1, line 14, insert “the” before “measuring radiation”.
In claim 1, line 18, insert “the” before “scattered radiation”.
In claim 1, line 33, insert “the spherical, elliptical or parabolic” before “outlet mirror”.
In claim 4, line 2, change “the spectral resolution” to –spectral resolution--.
In claim 12, line 2, insert “the” before “measuring radiation”.
In claim 15, line 2, change “the spectral resolution” to –spectral resolution--.
In claim 16, line 2, change “the spectral resolution” to –spectral resolution--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791